         Case 1:03-cr-00724-LAP Document 138 Filed 11/16/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,

                       Plaintiff,                 03 Cr. 724 (LAP)

-against-
                                                        ORDER
NELSON MORENO,

                       Defendant.



LORETTA A. PRESKA, Senior United States District Judge:

    The Court is in receipt of Defendant Nelson Moreno’s letter

seeking to supplement his motion for compassionate release (dkt.

no. 137). The Court will accept Mr. Moreno’s letter as a

supplement to his motion.        The Government may respond no later

than December 2, 2020.

    The Clerk of the Court is respectfully directed to mail a

copy of this order to Mr. Moreno.

    SO ORDERED.

Dated:       New York, New York
             November 16, 2020

                               __________________________________
                               LORETTA A. PRESKA
                               Senior United States District Judge




                                       1
